DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4-9, 11-14 and 16-21 are pending in this application, Claims 18-21 are acknowledged as withdrawn, Claims 1, 2, 4-9, 11-14, 16 and 17 were examined on their merits.

The objection to the Specification because the Title of the invention is not descriptive has been withdrawn due to the Applicant’s amendments to the Title filed 02/11/2022.

The objection to Claims 3-4 because of minor informalities has been withdrawn due to the Applicant’s amendments to the claims filed 02/11/2022.

The rejection of Claim(s) 1, 2, 7, 8, 13, 14, 16 and 17 under 35 U.S.C. § 102(a)(1) as being anticipated by Zhang et al. (2006) as evidenced by Shinsato et al. (2020), has been withdrawn due to the Applicant’s amendments to the claims filed 02/11/2022 wherein the limitations of now canceled Claims 3 and 10 were incorporated into Claim 1.
et al. (2006) as evidenced by Shinsato et al. (2020), as applied to Claims 1, 2, 7, 8, 13, 14, 16 and 17, and further in view of Parikh et al. (2014), as evidenced by Corning (2021) and Parikh et al. (2014), cited in the IDS, and Fischer et al. (2012), has been withdrawn due to the Applicant’s amendments to the claims filed 02/11/2022 wherein the limitations of now canceled Claim 10 was incorporated into Claim 1.

The rejection of Claims 1, 2, 7, 8, 9, 13, 14, 16 and 17 under 35 U.S.C. § 103 as
being unpatentable over Zhang et al. (2006) as evidenced by Shinsato et al. (2020), as
applied to Claims 1, 2, 7, 8, 13, 14, 16 and 17, and further in view of Turtle et al.
(2016), has been withdrawn due to the Applicant’s amendments to the claims filed 02/11/2022 wherein the limitations of now canceled Claim 3 was incorporated into Claim 1.

The rejection of Claims 1, 2, 7, 8, 10-14, 16 and 17 under 35 U.S.C. § 103 as being unpatentable over Zhang et al. (2006) as evidenced by Shinsato et al. (2020), as
applied to Claims 1, 2, 7, 8, 13, 14, 16 and 17, and further in view of Peng et al.
(2012), has been withdrawn due to the Applicant’s amendments to the claims filed 02/11/2022 wherein the limitations of now canceled Claim 3 was incorporated into Claim 1.


Response to Arguments

Applicant’s arguments, see Remarks, filed 02/11/2022, with respect to the above objections and rejections have been fully considered and are persuasive.  The objections and rejections have been withdrawn.

Claim Objections

Claim 1 is objected to because of the following informalities:  “immunomodulatory” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 now recites “adding a potential immunomodulatory therapeutic to the culture or the biological matrix mimetic”.  
Claim 11 depends from Claim 1 and recites “the immune-modulatory agent”.  It is unclear if the immune-modulatory agent of Claim 11 is the same as the “potential immunomodulatory therapeutic” of Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 11-14, 16 and 17 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Zhang et al. (2006) as evidenced by Shinsato et al. (2020), and further in view of Parikh et al. (2014), Parikh et al. (2014, IDS), as evidenced by Parikh et al. (2014, IDS), Corning (2021), and Fischer et al. (2012), and further in view of Peng et al. (2012), all of record.

With regard to the preamble of Claim 1, “A method of identifying an immunomodulatory therapeutic”, this is a statement of intended use which does not limit the structure of the claimed invention as the body of the claim sets forth the limitations of the claimed invention.  Therefore it is implicitly met.

The MPEP at 2111.02, II. states:
 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

Zhang et al. teaches a method of producing reconstruct comprising: 
contacting a culture comprising a growth matrix and an activated/stimulated (Pg. 465, Column 1, Lines 6-10) immune cell (T-lymphocytes) in the growth matrix (Type I collagen matrix) with a biological matrix mimetic (Type I collagen matrix) comprising a target (melanoma/tumor) cell (Pg. 460, Fig. 2A and Pg. 465, Column 2, Lines 11-26), which has been added to the collagen biological matrix mixture and the mixture polymerized (see Shinsato et al., Pg. 3, Fig. 1, which shows that the biological matrix mimetic collagen is polymerized after addition of cells);
and allowing the T-cells to migrate to the biological matrix mimetic, bind the
cancer cells and counting apoptotic tumor cells (Pg. 465, Column 2, Lines 26-35 and
Pg. 460, Fig. 2B);
and wherein an immune activation agent CCL2) is added before the T-cells
migrate to the biological matrix mimetic (Pg. 463, Table 6, a), and reading on Claims 1 in part, 2, 7, 8, 13, 14, 16 and 17.




Zhang et al. does not teach a method wherein the biological matrix comprises
collagen IV, laminin, fibronectin, collagen I and hyaluronic acid in a ratio of about 1.5-3:1.5-3:2-3:1:1, as now required by Claim 1;
wherein the above components are present in a ratio of about 2:2:2.5:1:1, as
required by Claim 4;
wherein the biological matrix mimetic is overlaid on a surface coated with an
endosteum mimetic, as required by Claim 5;
wherein the endosteum mimetic comprises fibronectin and collagen I at a ratio
of about 0.75-3.5:1, as required by Claim 6;
or wherein the biological matrix mimetic comprises an added checkpoint inhibitor of PD-1, as now required by Claims 1, 11 and 12.

Parikh et al. teaches a method of producing a bone marrow reconstruct which
comprises a biological matrix mimetic comprising:  Matrigel™ (comprising laminin and
collagen IV, as evidenced by Corning, Pg. 1, Lines 1-4), fibronectin and collagen I (Pg.
2, Lines 44-48) which is overlaid on a surface coated with endosteal mimetic (Pg. 6, Fig.
1) the endosteal mimetic comprising fibronectin and collagen I at a concentration of 77 µg/ml:29 µg/ml or 2.7:1 (within the claimed range of Claim 6) and does not disclose the ratio of laminin and collagen IV (Pg. 2, Lines 49-50); wherein the system can be used to co-culture malignant and non-malignant bone marrow cells (Pg. 3, Line 10).



Parikh et al. (2014, IDS) teaches a method of producing a bone marrow
reconstruct which comprises a biological matrix mimetic comprising:  Matrigel™
(comprising laminin and collagen IV, as evidenced by Corning, Pg. 1, Lines 1-4),
fibronectin and collagen I, at a ratio of 4:2.5:1 (Pg. 1130, Column 2, Lines 45-48).

Fischer et al. teaches that insoluble scaffolds of collagen and hyaluronic acid
promote cellular attachment that could be used as a tissue engineered scaffold to
promote cell growth (Pg. 1645, Abstract).

Peng et al. teaches that blocking/inhibiting PD-1 with the checkpoint inhibitor
(anti-mouse PD-1 antibody) along with adoptive cell transfer with activated T-cells
increases the number of transferred T-cells at a tumor site in vivo and enhanced tumor
regressions compared with the treatments individually (Pg. 5209, Abstract).

It would have been obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to substitute the biological matrix of Parikh
et al. (2014) and Parikh et al. (2014, IDS) for the biological matrix of Zhang et al. because this is no more than the simple substitution of one known element (biological matrix mimetic comprising collagen IV, laminin, fibronectin, collagen I and hyaluronic acid) for another (biological matrix mimetic comprising Type I collagen matrix) to obtain predictable results (cell scaffold for co-culture of immune and cancer cells).  


The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this substitution in order to utilize a cell
scaffold more suitable for mimicking the bone marrow milieu if assessing T-cell
migration toward bone cancer cells as taught by both Parikh et al. references rather than the skin mimetic taught by Zhang et al. above.  There would have been a reasonable expectation of success in making this substitution because at least Zhang et al. and the Parikh et al. reference are drawn to the same field of endeavor, that is, 3-D cell scaffold mimetics.






It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the biological matrix mimetic of Zhang et al., Parikh et al. (2014) and Parikh et al. (2014, IDS) comprising laminin and collagen IV, fibronectin and collagen I at a ratio of 4:2:5:1 to include hyaluronic acid as taught by Fisher et al. and prepare a biological matrix mimetic comprising collagen IV, laminin, fibronectin, and hyaluronic acid, because this is no more than the application of a known technique (inclusion of hyaluronic acid in collagen cell scaffold matrix) to a known product (cell scaffold matrix comprising collagen) ready for improvement to yield predictable results (cell scaffold matrix).  The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification because Fisher et al.
teaches that insoluble scaffolds of collagen and hyaluronic acid promote cellular
attachment that could be used as a tissue engineered scaffold to promote cell growth.


There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, matrices for cell propagation.

It would also have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the components in the biological matrix of Zhang et al., Parikh et al. (2014), Parikh et al. (2014, IDS) and Fisher et al. comprising collagen IV, fibronectin, laminin, collagen I and hyaluronic acid so that the ratio of collagen IV, laminin, fibronectin, collagen I and hyaluronic acid is about 2:2:2.5:1:1 because the determination of the optimal or workable ranges of the ratio of components in the biological matrix by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the ratio of components in the composition will directly affect the efficacy of the composition in mimicking a bone marrow environment in vitro (see either Parikh et al. above).  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain an effective in vitro bone marrow construct.  There would have been a reasonable expectation of success in making this modification because the determination of the optimal or workable ranges of reagent components by routine experimentation was within the purview of the ordinary artisan prior to the effective filing date on the instant invention and because the combined references teach a biological matrix with the same components as claimed in a similar ratio.

It would also have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al.,
Parikh et al., Parikh et al. (IDS) and Fischer et al. of performing a T-cell migration assay of T-cells toward cancer cells in a biological matrix mimetic to include/add PD-1 as taught by Peng et al. in the biological matrix mimetic because this is no more than the use of a known technique (in vivo treatment with PD-1 inhibitor and t-cells) to improve a known method (T-cell cancer migration assay) in the same way (assess PD-1 inhibitor effect on T-cell migration in vitro).  The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to assess the
effect of PD-1 inhibitor antibody on T-cell migration in vitro.  There would have been a
reasonable expectation of success in making this modification because both Zhang et
al. and Peng et al. are reasonably drawn to the same field of endeavor, that is,
assessing T-cells as treatments for cancer in vivo or in vitro.

Response to Arguments

Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 

The Applicant argues that none of the cited references, alone or in combination, teach or suggest testing candidate therapeutics using a 3D-assay system, as claimed.  Applicant notes that the literature at the time of filing focused on culturing cells in a 3D-environemnt and/or studying cell-cell interactions.  Applicant notes that Parikh (2014) mentions “preclinical studies of novel therapeutics” and cites Kirschner, Kirschner does not contemplate triaging immunomodulatory therapeutics to determine if they will affect target cells (Remarks, Pg. 9, Lines 14-25 and Pg. 10, Lines 1-5).

This is not found to be persuasive for the following reasons, as discussed above, the Examiner has provided rationale based on the teachings of the cited prior art as to why one of ordinary skill in the art would find the claimed invention to be obvious.  That neither Parikh or the Kirschner reference teach or suggest testing candidate therapeutics using a 3D-assay system, is not evidence of non-obviousness.  




The Examiner notes, as discussed above, that it would also have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang et al., Parikh et al., Parikh et al. (IDS) and Fischer et al. of performing a T-cell migration assay of T-cells toward cancer cells in a biological matrix mimetic to include/add PD-1 as taught by Peng et al., in the biological matrix mimetic because this is no more than the use of a known technique (in vivo treatment with PD-1 inhibitor and T-cells) to improve a known method (T-cell cancer migration assay) in the same way (assess PD-1 inhibitor effect on T-cell migration in vitro).  

The Applicant argues that Example 3 in the Specification demonstrates the suitability of the claimed invention for triaging antibody drug conjugates and identified development of induced drug resistance for an investigational antibody drug conjugate while Example 4 shows the claimed invention is suitable for triaging small molecules and provided a dose response curve for a small molecule (Remarks, Pg. 10, Lines 6-10).

In response to Applicant's argument that the claimed invention is suitable for triaging antibody drug conjugates and small molecules, identified development of induced drug resistance for an investigational antibody drug conjugate and provided a dose response curve for a small molecule, the fact that Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Claims 1, 2, 4-9, 11-14, 16 and 17 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Zhang et al. (2006) as evidenced by Shinsato et al. (2020), and further in view of Parikh et al. (2014), Parikh et al. (2014, IDS), as evidenced by Corning (2021) and Fischer et al. (2012), and further in view of Peng et al. (2012), as applied to Claims 1, 2, 4-8, 11-14, 16 and 17 above, and further in view of Turtle et al. (2016), all of record.

The teachings of Zhang et al., Parikh et al., Parikh et al. (IDS), Fischer et al., and Peng et al. were discussed above.

None of the above references teach a method wherein the T-cell comprises a chimeric antigen receptor (CAR) and the suitable conditions to allow the CAR to bind the target cell, as required by Claim 9.

Turtle et al. teaches that autologous T-cells are genetically modified to express a
chimeric antigen receptor specific for CD19 to treat B-cell acute lymphoblastic leukemia
and that CAR-T cells have been used to treat non-Hodgkin’s lymphoma and chronic
lymphocytic leukemia (Pg. 21238, Column 1, Lines 1-2 and Column 2, Lines 1-7).





It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to substitute the non-specific T-cells of
Zhang et al. for the CAR-T cells of Turtle et al, because this is no more than the simple
substitution of one known element (specific targeted CAR-T cells) for another (non-
specific T-cells) to obtain predictable results (migration of CAR-T cells to biological
matrix containing target cancer cells).  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this substitution in order to assess CAR
T-cell migration toward bone cancer cells instead of melanoma cells.  There would have been a reasonable expectation of success in making this substitution because at Zhang et al. teaches a T-cell migration assay using non-specific T-cells and Turtle et al. teaches that T-cells can be genetically modified to be more specific for a type of cancer cell, therefore the CAR-T cells would be expected to function in an equivalent manner to the non-specific T-cells which is to seek out, bind and destroy cancer cells.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653